August 2, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        GWENDOLYN JACKSON AND BILLY JACKSON, Appellants

NO. 14-15-00648-CV                          V.

                            CACH, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, CACH, LLC,
signed July 1, 2015, was heard on the transcript of the record. We have inspected
the record and conclude that the trial court’s judgment is not supported by legally
sufficient evidence. We therefore order the judgment of the court below
REVERSED and RENDER judgment that CACH, LLC take nothing on its claim
against appellants, Gwendolyn Jackson and Billy Jackson.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, CACH, LLC.

      We further order this decision certified below for observance.